Citation Nr: 0511681	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic gum disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1976 to June 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a chronic gum disorder.  In September 
1997, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In April 1999, the 
Board remanded the veteran's claim to the RO for additional 
action.  In April 2000, the Board determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a chronic gum disorder and denied the claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In February 2001, the Court granted the Appellee's Motion For 
Remand; vacated the April 2000 Board decision; and remanded 
the veteran's appeal to the Board for additional action.  In 
January 2002, the Board denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a chronic 
gum disorder.  The veteran subsequently appealed to the 
Court.  

In January 2003, the Court granted the parties' Joint Motion 
For Remand; vacated the January 2002 Board decision; and 
remanded the veteran's appeal to the Board for additional 
action.  In August 2003, the Board remanded the veteran's 
claim to the RO for additional action.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  



REMAND

The Board observes that its August 2003 remand instructions 
directed that the RO was to provide the veteran with a 
Veterans Claims Assistance Act of 2000 (VCAA) notice which 
discussed the evidence required to support his claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic gum disorder.  In 
February 2004, the RO provided the veteran with a VCAA notice 
which discussed the requirements for a claim of entitlement 
to service connection.  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) as to claims of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) are fully met.  

2.  Then readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) for a chronic gum disorder.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


